     Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 1 of 14 PageID #:1562




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CEDRIC CAL (B-54397),                        )
                                              )
                Petitioner,                   )          Case No. 14-cv-3834
                                              )
         v.                                   )          Judge Robert M. Dow, Jr.
                                              )
 WARDEN STEPHANIE DORETHY,                    )
                                              )
                Respondent.                   )

                         MEMORANDUM OPINION AND ORDER

        Petitioner Cedric Cal (“Petitioner”) is incarcerated at Hill Correctional Center. He brings

this habeas corpus action pursuant to 28 U.S.C. § 2254 challenging his conviction in the Circuit

Court of Cook County. For the reasons explained below, the Court denies the petition. However,

pursuant to 28 U.S.C. § 2253(c)(2), the Court grants a certificate of appealability as to Claim 1.

The Court directs the Clerk to enter judgment against Petitioner and in favor of Respondent. Civil

case terminated.

I.      Background

        The following facts are drawn from the state court record, which Respondent has submitted

in accordance with Rule 5(c) of the Rules Governing Section 2254 Cases. See [51]. The state

court findings of fact are presumed correct, and Petitioner has the burden of rebutting the

presumption of correctness by clear and convincing evidence. Brumfield v. Cain, 135 S. Ct. 2269,

2282 n.8 (2015) (citing 28 U.S.C. § 2254(e)(1)).

        Petitioner and his codefendant Albert Kirkman (“Kirkman”) were charged in the Circuit

Court of Cook County with the first degree murders of Cedric Herron (“Herron”) and Sammy

Walker (“Walker”) and the attempted murder and aggravated battery with a firearm of Willie

Johnson (“Johnson”). Petitioner and Kirkman were tried in a joint jury trial.
    Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 2 of 14 PageID #:1563




        Johnson testified at the trial. According to Johnson, on the afternoon of April 21, 1992,

his sister Latanya came home crying. Johnson went outside to confront his neighbor, Keith Ford

(“Ford”). Johnson found Ford standing outside of his house with five other men, including

“Duke.” Johnson had a physical altercation with some of the men and then returned home. Around

10:00 p.m. that night, Johnson testified, he was standing in his yard with Herron and Walker when

Duke and a second man approached, both armed with guns. Johnson saw “the motion of pointing

a gun” and he “just laid down and hit the ground.” [51-2] at 50. Herron and Walker were hit by

gunfire and died at the scene. Johnson was hit with nine bullets but survived.

        Detective Michael Miller testified that he first spoke to Johnson in the emergency room

while Johnson was being prepared for surgery following the shooting. Johnson described the two

shooters, identified one of them as Duke, and provided details about Duke’s house and car. A few

hours later, Kirkman and Petitioner were apprehended, and Miller returned to the hospital to show

Johnson their photographs. Johnson identified Kirkman and Petitioner as the shooters, noting that

Kirkman went by the nickname Duke. At trial, Johnson again identified Kirkman and Petitioner

as the shooters.

        Petitioner and Kirkman were convicted of all charges. The Illinois Appellate Court

affirmed Petitioner’s convictions and the Illinois Supreme Court denied leave to appeal. Petitioner

is currently serving a sixty-year prison sentence.

        Since his conviction, Petitioner has filed four post-conviction petitions in Illinois state

court.1 Only the third petition, filed in 2009, is at issue here. See [51-24] at 1 et seq. In it, Petitioner



1
 The original petition and the first successive petition were both dismissed. The fourth petition successfully
argued that Petitioner’s original sentence of mandatory life without parole, imposed while he was a juvenile,
violated the Eighth Amendment and the U.S. Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460
(2012). That petition resulted in the reduction of Petitioner’s sentence on the two counts of first-degree
murder from mandatory life without parole to 60 years. See [49] at 12.
                                                      2
   Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 3 of 14 PageID #:1564




asserted a claim of actual innocence based on newly discovered evidence. That evidence consisted

primarily of an affidavit from Johnson, signed in 2009, in which Johnson recanted his

identification of Petitioner and Kirkman as the shooters and instead identified Ford and an

unknown accomplice. According to the affidavit, Ford “was a Regent for the Gangster Disciples”

who “ran the drug trade on North Harding.” [51-24] at 32. Both Johnson and Herron were

members of a rival gang, the Insane Vice Lords, and sold drugs on the street. Id. at 31. Kirkman

lived down the block and was known to Johnson as a Conservative Vice Lord. Id. The day before

the shooting, Johnson found Kirkman and Petitioner selling drugs in front of his house and

confronted them, robbing them of their drugs and money. Id. Johnson’s sister Latanya and

girlfriend Latrese Buford (“Buford”) witnessed the altercation, and the next night told police that

Petitioner and Kirkman were the likely shooters. Id. at 34. Johnson “just rolled with it” and

identified Petitioner and Kirkman because he “was still pissed that they were taking over [his drug]

spot” and wanted to “get[ ] back at them.” Id. at 35. Johnson did not tell police that Ford was one

of the shooters because he “wanted to take care of it in the streets” and retaliate against Ford for

killing his best friend Heron. Id.

       The Illinois trial court granted Petitioner leave to file the third petition and held an

evidentiary hearing at which Johnson, Buford, and Lillian Rivera (“Rivera”) testified. Johnson

testified that after a police officer at the hospital showed him photographs of Petitioner and

Kirkman, he identified them as the shooters because he “didn’t like them.” [51-26] at 89. When

asked why he did not name Ford as the real perpetrator, Johnson said, “my mother had already

started receiving silent calls and guys was following my mother around and my sister was being

threatened,” and claimed that “the things I said I said out of fear, you know, for my life as well as

my sister’s and my mother.” Id. at 90. Johnson also testified that, before signing his affidavit, he



                                                 3
   Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 4 of 14 PageID #:1565




spoke with Ray Ray Longstreet, a “very high ranking” Vice Lord who had the authority to tell

Johnson what to do before Johnson “retired” from the gang sometime earlier. [51-26] at 136-39.

Longstreet “gave [Johnson] the green light” to recant his trial testimony, telling him that “he had

[Johnson’s] back.” Id. at 136. Johnson testified that Longstreet’s phone call was “the only reason,

Judge, I’m here.” Id.

          Buford testified at the hearing that she told detectives only that she heard gunshots, but

“[d]idn’t know anything” else. [51-26] at 205. According to Buford, Johnson told her that “Duke

and Cal” were the shooters. Id. at 210. Rivera testified that Ford visited her on the night of the

shooting around 9:30 p.m., staying for an hour. [51-26] at 252. Ford was accompanied by a second

person, who was neither Petitioner nor Kirkman. Id. at 252-53.

          Following the hearing, the trial judge determined that Johnson’s recantation was not

credible, and therefore not material. Thus, the judge denied post-conviction relief. See [51-26] at

350. The trial judge found Johnson’s testimony internally inconsistent and implausible. Among

other things, the trial court determined that it was improbable Johnson was receiving threatening

telephone calls while in the emergency room, see id. at 346, and Johnson identified conflicting

motives for failing to identify Ford immediately after the shooting, id. at 347. The trial court also

determined that Petitioner’s original identification of Petitioner and Kirkman, which Petitioner

made when he “thought he was going to die [and] his family was threatened” [51-26] at 346, was

reliable. By contrast, the trial court found, Longstreet’s phone call to Johnson provided Johnson

a motive to lie in his 2009 affidavit. According to the trial court, “[n]one of the circumstances of

that phone call, how it originated, seems to indicate that it was done for any reason other than to

his alliance and his loyalty with th[e] continuing criminal enterprise” of the Vice Lords. [51-26]

at 348.



                                                  4
      Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 5 of 14 PageID #:1566




         The Appellate Court affirmed, concluding that the trial judge’s rejection of Johnson’s

recantation was not manifestly erroneous. See People v. Cal, 2013 WL 6687252 (Ill. App. Dec.

17, 2013). The Illinois Supreme Court ultimately denied leave to appeal.

         Petitioner subsequently filed this habeas corpus action pursuant to 28 U.S.C. § 2254.

Petitioner claims that: (1) his continued incarceration constitutes both a due process violation and

an Eighth Amendment violation because he put forth a “truly persuasive” demonstration of actual

innocence in state post-conviction proceedings; and (2) his continued incarceration constitutes a

due process violation because his conviction rests solely on irredeemably unreliable evidence—

namely, Johnson’s now-recanted identification of Petitioner as one of the shooters. Petitioner

requests that this Court grant his petition, vacate his conviction, and order the State to retry him

within 60 days or release him. In the alternative, Petitioner requests an evidentiary hearing before

this Court so that any additional factual record may be developed in order to determine de novo

whether Petitioner’s constitutional claims have merit.

II.      Legal Standards

         The Court’s review of Petitioner’s petition for writ of habeas corpus is governed by the

Anti-terrorism and Effective Death Penalty Act of 1996 (“AEDPA”). “The statute significantly

limits the scope of our review; habeas relief cannot be granted for persons in custody pursuant to

a judgment of a state court unless the adjudication of the claim: ‘(1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States; or (2) resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.’” Sims v. Hyatte, 914 F.3d 1078, 1086-87 (7th Cir. 2019) (quoting 28 U.S.C. §

2254(d)(1), (2)). Petitioner frames both of his claims as (d)(2) challenges to the Illinois courts’



                                                  5
   Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 6 of 14 PageID #:1567




determinations of fact in post-conviction proceedings. See [49] at 16 (Claim 1); id. at 29-30 (Claim

2). “‘Under § 2254(d)(2), a decision involves an unreasonable determination of the facts if it rests

upon fact-finding that ignores the clear and convincing weight of the evidence.’” Taylor v.

Grounds, 721 F.3d 809, 817 (7th Cir. 2013) (quoting Goudy v. Basinger, 604 F.3d 394, 399–400

(7th Cir. 2010)). “This is a daunting standard, but not insurmountable.” Ben-Yisrayl v. Buss, 540

F.3d 542, 549 (7th Cir. 2008) (citing Miller–El v. Cockrell, 537 U.S. 322, 340 (2003)).

III.   Analysis

Claim 1: Petitioner’s Conviction and Continued Imprisonment Violate the Due Process
Clauses of the 5th and 14th Amendments as well as the 8th Amendment Because he is
Actually Innocent

       Citing Herrera v. Collins, 506 U.S. 390 (1993), Petitioner contends that “the Supreme

Court has recognized the potential cognizability of a ‘free standing’ habeas innocence claim under

sufficiently compelling circumstances.” [49] at 14. Petitioner argues that his situation “meets the

high standard applicable to actual innocence claims raised in habeas proceedings, because the

evidence of his actual innocence of the crime was ‘truly persuasive’ and the Illinois courts’ refusal

to credit this evidence was, accordingly, an unreasonable determination of the facts.” Id. at 16

(citing 28 U.S.C. § 2254(d)(2)). According to Petitioner: “Johnson testified, under oath at a post-

conviction evidentiary hearing, that he had lied at trial. Johnson’s testimony was the only evidence

that linked [Petitioner] to the shootings in this case. Moreover, Johnson provided a compelling

explanation for why he lied at trial and why he felt safe coming forward with his recantation when

he did. Thus, this case presents a situation in which the state courts, despite clear and convincing

evidence that [Petitioner] was not one of the men who shot Willie Johnson, Cedric Herron, and

Sammy Walker, refused to grant him a new trial.” Id. at 16-17.




                                                 6
    Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 7 of 14 PageID #:1568




        Respondent argues, among other things, that Petitioner’s claim must fail because “Herrera

expressly considered, and declined to find cognizable under the federal constitution, such a claim

of actual innocence.” [50] at 8. The Court agrees, and therefore has no choice but to deny Claim

1. In Herrera, the Supreme Court “flagged the possibility that actual innocence might be enough

to justify collateral relief in a capital case on the theory that the execution of one who is actually

innocent violates the Eighth Amendment.” Perrone v. United States, 889 F.3d 898, 903 (7th Cir.

2018) (emphasis added) (citing Herrera, 506 U.S. at 405). “Apart from that potential exception,

however, the Court’s ‘habeas jurisprudence makes clear that a claim of actual innocence is not

itself a constitutional claim, but instead a gateway through which a habeas petitioner must pass to

have his otherwise barred constitutional claim considered on the merits.’” Id. (quoting Herrera,

506 U.S. at 404); see also Lund v. United States, 913 F.3d 665, 668 (7th Cir. 2019) (“The actual

innocence exception is merely a gateway through which a court can consider a petitioner’s

otherwise barred claims on their merits. Framing the exception as a gateway presupposes that a

petitioner will have underlying claims separate from the claim that he is actually innocent. ‘The

Supreme Court has not recognized a petitioner’s right to habeas relief based on a stand-alone claim

of actual innocence.’” (quoting Gladney v. Pollard, 799 F.3d 889, 895 (7th Cir. 2015)); Arnold v.

Dittmann, 901 F.3d 830, 837 (7th Cir. 2018) (“To date, an assertion of actual innocence based on

evidence post-dating a conviction has not been held to present a viable claim of constitutional

error. The Court in Herrera assumed without deciding that the Eighth Amendment precludes the

execution of a person who has demonstrated his actual innocence. But neither the Supreme Court

nor this court has yet indicated that an actual innocence claim could, standing alone, support the

issuance of a writ in a non-capital case.”).2


2
 “The actual innocence gateway is narrow” and can be used to excuse procedural default only where the
petitioner “presents evidence of innocence so strong that a court cannot have confidence in the outcome of
                                                    7
   Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 8 of 14 PageID #:1569




        This is not a capital case. Nor is Petitioner raising actual innocence as a gateway to excuse

procedural default. Rather, Petitioner brings a substantive claim for habeas relief based solely on

actual innocence. The Supreme Court and the Seventh Circuit have not recognized such a claim,

nor set forth a legal standard for evaluating a hypothetical claim—other than to say that “[i]f the

federal courts will recognize freestanding constitutional claims of actual innocence,” the “evidence

of innocence will need to meet an ‘extraordinarily high’ threshold” that is even higher than the

standard applied to gateway claims. Tabb v. Christianson, 855 F.3d 757, 764 (7th Cir. 2017)

(emphasis added) (quoting Herrera, 506 U.S. at 392). This Court cannot grant habeas relief based

on a claim that neither the Supreme Court nor the Seventh Circuit has recognized as cognizable.

See, e.g., Cole v. Pfister, 2018 WL 1508483, at *9 (N.D. Ill. Mar. 27, 2018) (explaining that “courts

in this Circuit recognize Herrera and routinely reject” freestanding claims of actual innocence

(collecting cases)). Therefore, the Court must deny relief on Claim 1.

Claim II: Petitioner’s Conviction Violates the Due Process Clauses of the 5th and 14th
Amendments in that His Conviction Rests Entirely on Unreliable, Perjured Evidence that is
Insufficient to Support his Conviction

        In his second claim for relief, Petitioner asserts that “if this Court finds that Johnson’s

testimony at the evidentiary hearing was not sufficient to establish [Petitioner’s] actual innocence,

or if the Court chooses not to recognize a free-standing claim of actual innocence, this Court should

grant federal habeas relief as [Petitioner’s] conviction is now based solely on unreliable evidence,

which is a violation of [his] 5th and 14th Amendment Due Process Rights.” [49] at 28. According

to Petitioner, “[r]egardless of which version of Johnson’s testimony is credited, there is no question

that he lied under oath at some point in this matter and that he has been convicted of perjury,” and


the trial unless the court is also satisfied that the trial was free of nonharmless constitutional error.’”
Gladney, 799 F.3d at 896 (quoting Schlup v. Delo, 513 U.S. 298, 316 (1995)). “Such new evidence can
take the form of any ‘new reliable evidence—whether it be exculpatory scientific evidence, trustworthy
eyewitness accounts, or critical physical evidence.’” Id (quoting Schlup, 513 U.S. at 324).

                                                    8
    Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 9 of 14 PageID #:1570




“[c]ontinuing to incarcerate [Petitioner] based on this evidence and this evidence alone violates

due process.” Id.

        The State responds that Petitioner’s second claim is also barred by Herrera, because it is

simply an “attempt to reframe his innocence claim under the guise of sufficiency-of-the evidence.”

[50] at 8. The Court agrees that Claim 2 is not cognizable on habeas review. While Petitioner

contends that his “due process claim is grounded in the principle that, when new information or

subsequent proceedings reveal fundamental flaws in the trial process, a new trial [is] warranted,”

[54] at 19, he does not identify any precedent suggesting that, as a matter of federal due process, a

prisoner must be released whenever evidence is presented in state post-conviction proceedings

that, viewed in hindsight, undercuts the sufficiency of the evidence on which the petitioner was

convicted at trial, even if the trial was not infected with any constitutional error. 3

        In essence, Petition asserts a modified Jackson claim. A Jackson claim challenges the

sufficiency of the evidence supporting the habeas petitioner’s conviction and is based on the

principle that “Fourteenth Amendment due process requires that the state must present sufficient

evidence to prove each element of an alleged crime.” Maier v. Smith, 912 F.3d 1064, 1074 (7th

Cir. 2019); see generally Jackson v. Virginia, 443 U.S. 307, 319 (1987). In a Jackson challenge,


3
  The Court notes that Petitioner supports his theory of due process with two news article, a Third Circuit
case, and an Illinois Appellate Court case, none of which mention habeas relief under section 2254. See
[54] at 19 (citing John Schuppe, “Epic Drug Lab Scandal Results in More than 20,000 Convictions
Dropped,” available at https://www.nbcnews.com/news/us-news/epic-drug-lab-scandal-results-more-20-
000-convictions-dropped-n747891 (last accessed 9/14/18); U.S. v. Ciavarella, 716 F.3d 705 (3d Cir. 2013)
(detailing subsequent criminal prosecution of judges alleged to have received $2.8 million for helping to
construct and operate juvenile detention centers and placing juvenile offenders there exchange); Associated
Press, “Court Tosses Convictions of Corrupt Judge), https://www.cbsnews.com/news/court-tosses-
convictions-of-corrupt-judge/ (last accessed 9/14/18); People v. Sanchez, 768 N.E.2d 99 (Ill. App. 2002)
(defendant entitled to supplement appellate record with ARDC proceeding against defense counsel
conducted after defendant’s trial, where ARDC record revealed previously undisclosed level of addiction
and illness dating back to defendant’s trial that could have compromised attorney’s professional abilities,
there was no evidence that defendant or trial court was aware of information, and appellate court could not
predict what impact information might have had on defendant’s decision to retain attorney or decision of
trial court to allow defendant to do so in spite of obvious conflict)).
                                                    9
    Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 10 of 14 PageID #:1571




the Court must determine “‘whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.’” Saxon v. Lashbrook, 873 F.3d 982, 987-88 (7th Cir. 2017) (quoting Jackson,

443 U.S. at 319).4 The Supreme Court in Herrera made clear, however, that “the sufficiency of

the evidence review authorized by Jackson is limited to ‘record evidence.’” Hererra, 506 U.S. at

402 (citing Jackson, 443 U.S. at 318). “Jackson does not extend to nonrecord evidence, including

newly discovered evidence.” Id. (emphasis added).

        More generally, “‘[n]o constitutional provision or federal law entitles a defendant to any

state collateral review.’” Jones v. Butler, 778 F.3d 575, 586 (7th Cir. 2015) (quoting Jackson v.

Duckworth, 112 F.3d 878, 880 (7th Cir. 1997)). Accordingly, “[u]nless state collateral review

violates some independent constitutional right * * *, errors in state collateral review cannot form

the basis of federal habeas relief.” Montgomery v. Meloy, 90 F.3d 1200, 1206 (7th Cir. 1996); see

also Resendez v. Smith, 692 F.3d 623, 628 (7th Cir. 2012) (“that the State may have failed to

comply with its post-conviction procedures would not raise a cognizable federal habeas claim”).

Further, a petitioner “cannot ‘transform a state-law issue’ regarding alleged errors in his post-

conviction proceedings ‘into a federal one merely by asserting a violation of due process.’” Shief

v. Lashbrook, 2019 WL 1773357, at *3 (N.D. Ill. Apr. 23, 2019) (quoting Mishler v.

Superintendent, 2016 WL 1658672, at *5 (N.D. Ind. Apr. 26, 2016), and collecting cases).




4
  “[H]abeas reviews of Jackson claims are subject to two levels of judicial deference creating a high bar:
first, the state appellate court determines whether any rational trier of fact could have found the evidence
sufficient; second, a federal court may only overturn the appellate court’s finding of sufficient evidence if
it was objectively unreasonable.” Saxon, 873 F.3d at 988. “In other words, it must be ‘something like lying
well outside the boundaries of permissible differences of opinion.’” Rodriguez v. Gossett, 842 F.3d 531,
538 (7th Cir. 2016) (quoting Jackson v. Frank, 348 F.3d 658, 662 (7th Cir. 2003)); see also Makiel v. Butler,
782 F.3d 882, 896 (7th Cir. 2015). This standard is “difficult to meet” and “highly deferential.” Saxon,
873 F.3d at 988 (internal quotation marks and citations omitted).
                                                     10
  Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 11 of 14 PageID #:1572




       Petitioner’s attempt to frame his second claim as one for violation of due process runs afoul

of this precedent.    In his state post-conviction proceedings, Petitioner used Illinois’ Post-

Conviction Hearing Act to assert a claim of actual innocence based on the Illinois Constitution.

See [51-24] at 5-6. Petitioner contends that the Illinois courts erred in rejecting that claim, because

their determination that Petitioner’s “conviction should stand is based on the unreasonable

determination that Johnson’s trial testimony should be credited and remains reliable despite all

that has followed and all that has been revealed.” [49] at 29. The state courts’ alleged errors in

evaluating Petitioner’s evidence and making credibility determinations do “not implicate a

constitutional claim.” Jones, 778 F.3d at 586 (holding that state prisoner’s federal habeas claim,

that state postconviction court should have held an evidentiary hearing concerning recantation by

victim of attempted murder of victim’s identification of prisoner as the shooter, did not involve a

federal constitutional claim, as would be cognizable by federal habeas court; prisoner’s claim

instead involved state courts’ decision that victim’s recantation was not sufficiently credible to

warrant an evidentiary hearing); see also, e.g., Flores-Ramirez v. Foster, 811 F.3d 861, 866 (7th

Cir. 2016) (concluding that petitioner did not state a claim cognizable on federal habeas review by

alleging that he did not receive a fair hearing on his state motion for postconviction relief, where

petitioner did not allege the violation of some other, independent constitutional right in the way

the state administered its postconviction proceedings); Carter v. Superintendent, 2011 WL

854875, at *24 (N.D. Ind. Mar. 8, 2011) (denying claim that “the state court violated his due

process rights in connection with evidentiary rulings it made in the post-conviction proceedings”

because “such errors do not implicate the legality of the petitioner’s confinement” and are not

cognizable). Therefore, Claim 2 is denied.




                                                  11
  Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 12 of 14 PageID #:1573




IV.    Certificate of Appealability

       As explained above, under controlling law the Court must deny the petition. However, it

will issue a certificate of appealability as to Claim 1, pursuant to Rule 11 of the Rules Governing

Section 2254 Cases in the United States District Courts. Under 28 U.S.C. § 2253(c)(2), “[a]

certificate of appealability may issue … only if the applicant has made a substantial showing of

the denial of a constitutional right.” Resendez v. Knight, 653 F.3d 445, 446 (7th Cir. 2011). An

applicant makes a “substantial showing” where “reasonable jurists could debate whether … the

petition should have been resolved in a different manner or that the issues presented were adequate

to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       In support of his actual innocence claim (Claim 1), Petitioner has identified favorable facts

suggesting that he may be innocent of the crimes for which he is currently incarcerated. Johnson

was the only eyewitness who testified at Petitioner’s trial; there was no physical evidence tying

Petitioner to the shooting. Johnson has now recanted, and Petitioner’s presentation of the facts

suggests that the recantation may be reliable.

       The petitioner in Arnold, 901 F.3d 830 (7th Cir. 2018), raised a similar set of facts. Arnold

was convicted of sexually assaulting his minor son, based primarily on the son’s trial testimony.

Id. at 832. Several years later, the son signed an affidavit recanting his testimony and representing

that he had falsely accused his father. Id. at 834. The state courts refused to grant Arnold a new

trial and Arnold filed a federal habeas claim asserting actual innocence. Id. at 834-35. Unlike in

this case, the petitioner asserted actual innocence both as a gateway to excuse procedural default

(the running of the limitations period for filing a habeas claim) and as a substantive claim for

habeas relief. Id. at 836. The district court concluded that the petitioner’s claim of actual

innocence could not excuse the running of the limitations period and denied his claim. Id. The



                                                 12
  Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 13 of 14 PageID #:1574




Seventh Circuit reversed, holding that the district court should have held an evidentiary hearing

before rejecting the petitioner’s claim. The court of appeals reasoned that “only after [the son] is

heard and his credibility is evaluated can a court weigh the strength and reliability of the

recantation against all of the evidence bearing on Arnold’s guilt and determine whether Arnold

has met the demanding Schlup standard” for gateway actual innocence claims. Id. at 840. If the

district court concluded that the petitioner satisfied Schlup, then “[a]t that point, it [would] be

necessary to consider whether his freestanding claim of actual innocence presents a viable claim

for relief in habeas and what standard of proof Arnold would have to meet in order to prevail on

that claim.” Arnold, 901 F.3d at 842.

       Unlike in Arnold, this case does not involve any claims of procedural default. Therefore

the Court has reached “th[e] point” where it is “necessary to consider whether [Petitioner’s]

freestanding claim of actual innocence presents a viable claim” for relief under § 2254. Arnold,

901 F.3d at 842. The Court cannot say that Petitioner’s claim is viable, because “neither the

Supreme Court nor [the Seventh Circuit] has yet indicated that an actual innocence claim could,

standing alone, support the issuance of a writ in a non-capital case.” Id. at 847. Nonetheless, there

is at least one opinion from the Seventh Circuit indicating that the viability of such a claim

“remains open to debate.” Tabb v. Christianson, 855 F.3d 757, 764 (7th Cir. 2017) (citing District

Attorney's Office v. Osborne, 557 U.S. 52, 71 (question remains open); House v. Bell, 547 U.S.

518, 554–55 (2006) (same); In re Davis, 557 U.S. 952 (2009) (mem.) (Stevens, J., concurring)

(same); Bradford v. Brown, 831 F.3d 902, 917 n.7 (7th Cir. 2016) (Hamilton, J., dissenting)

(same)). Therefore, the Court will grant a certificate of appealability to allow Petitioner the option

of presenting to the Seventh Circuit and the Supreme Court his argument for “breaking new

constitutional ground.” Id.



                                                 13
     Case: 1:14-cv-03834 Document #: 60 Filed: 12/26/19 Page 14 of 14 PageID #:1575




         Petitioner is advised that this is a final decision ending his case in this Court. If Petitioner

wishes to appeal, he must file a notice of appeal with this Court within thirty days of the entry of

judgment. See Fed. R. App. P. 4(a)(1). Petitioner need not bring a motion to reconsider this

Court’s ruling to preserve his appellate rights. However, if Petitioner wishes the Court to

reconsider its judgment, he may file a motion under Federal Rule of Civil Procedure 59(e) or 60(b).

Any Rule 59(e) motion must be filed within 28 days of the entry of this judgment. See Fed. R.

Civ. P. 59(e). The time to file a motion pursuant to Rule 59(e) cannot be extended. See Fed. R.

Civ. P. 6(b)(2). A timely Rule 59(e) motion suspends the deadline for filing an appeal until the

Rule 59(e) motion is ruled upon. See Fed. R. App. P. 4(a)(4)(A)(iv). Any Rule 60(b) motion must

be filed within a reasonable time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be

filed no more than one year after entry of the judgment or order. See Fed. R. Civ. P. 60(c)(1). The

time to file a Rule 60(b) motion cannot be extended. See Fed. R. Civ. P. 6(b)(2). A Rule 60(b)

motion suspends the deadline for filing an appeal until the Rule 60(b) motion is ruled upon only if

the motion is filed within 28 days of the entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).

V.       Conclusion

         For these reasons, the Court denies the petition but grants a certificate of appealability as

to Claim 1, pursuant to 28 U.S.C. § 2253(c)(2). The Court directs the Clerk to enter judgment

against Petitioner and in favor of Respondent. Civil case terminated.




Dated: December 26, 2019                                 _________________________________
                                                         Robert M. Dow, Jr.
                                                         United States District Judge




                                                   14
